—Judgment, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered November 6, 1992, after a non-jury trial, in favor of the plaintiff as against defendant Adjmi in the sum of $38,488.37 and which dismissed the plaintiff’s causes of action against defendants Ebani and Age Group, Ltd., unanimously affirmed, with costs.
*445The IAS Court properly determined that plaintiff had established a cause of action for piercing the corporate veil so as to impose liability for the corporate rent obligations of Crayons upon defendant Adjmi. The record reveals that defendant Adjmi, who had negotiated and executed the lease agreement with the plaintiff on behalf of Crayons, exercised complete dominion and control over that corporate entity, which, as a mere alter ego of that defendant, had no assets, liabilities or income, no regularly elected officers or directors, and no bank accounts, and which had never transacted any business other than entering into the subject lease agreement for which $38,488.37 in unpaid rent was owed to the plaintiff. Further, the record reveals that defendant Adjmi utilized that control to commit the wrong complained of, thereby resulting in injury to the plaintiff (see, Majestic Factors Corp. v Latino, 15 Misc 2d 329, mot to dismiss appeal granted 8 AD2d 594).
We have reviewed defendant Adjmi’s remaining claims and find them to be without merit. Concur—Murphy, P. J., Carro, Ross and Asch, JJ.